Case 3:19-cr-04192-JLS Document 69 Filed 12/02/20 PageID.431 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                 CASE NO.: 19CR4192-JLS
10                      Plaintiff,             ORDER GRANTING JOINT MOTION
                                               TO CONTINUE STATUS HEARING
11         v.
12   ANGEL HORACIO DELGADO-
     PARRA (1), and
13   SANTIAGO AVILEZ, JR. (2),
14                      Defendants.
15
16
           IT IS HEREBY ORDERED that the Joint Motion to Continue the Status
17
     Hearing and to Exclude Time under the Speedy Trial Act is GRANTED. The
18
     December 4, 2020 Status Hearing is hereby continued for both defendants to
19
     February 5, 2021 at 1:30 p.m. The Court finds the delay attributable to the
20
     continuance to be excludable pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the
21
     interest of justice for the reasons set forth in the Order of the Chief Judge No. 18
22
     and subsequent related orders.
23
           SO ORDERED.
24
     Dated: December 2, 2020
25
26
27
28
